Citation Nr: 1047579	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


 
INTRODUCTION

The Veteran served on active duty from December 1961 to March 
1965.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from November 2005 and September 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1. The Veteran's mild left knee osteoarthritis was not present 
until years after service, and is not related to his active 
service.

2.  The Veteran has bilateral hearing loss that is related to his 
active service.

3.  The Veteran has tinnitus that is related to his active 
service.


CONCLUSIONS OF LAW

1.  Left knee osteoarthritis was not incurred in or aggravated 
during active service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).  

2.  Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C.A. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, the record reflects that the Veteran was provided 
all required notice by letters mailed in June 2006.  In addition, 
the Veteran's service treatment records and pertinent post-
service treatment records have been obtained.  

The Board acknowledges that the Veteran was not afforded an 
examination with respect to his left knee claim.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, service treatment records fail to show any left 
knee complaints, injury, or treatment.  Furthermore, the post-
service clinical evidence fails to demonstrate any left knee 
complaints for nearly 41 years after the Veteran's discharge from 
service.  Moreover, while the Veteran's lay statements have been 
reviewed, these do not reflect a continuity of symptomatology 
dating back to active service.  For these reasons, an examination 
is not required here, even under the low threshold of McLendon.

Further regarding the duty to assist, the Veteran's statements in 
support of the claim are of record.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with active 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).
Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran. Service-
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Claim for service connection for a left knee disability

The Veteran contends that he has a left knee condition related to 
his active service.  Specifically he stated that he injured his 
knee in 1962, when insects "got into" his leg and caused 
damage.  

Service treatment records are silent to any complaints of, or 
treatment for any diagnosed left knee disorder or injury.  A 
report of medical history and examination upon entrance into 
service, both dated October 1961, noted normal knees.  Treatment 
records dated October 1962 do indicate that the Veteran was 
treated for boils on the right leg that healed slowly.  The 
Veteran did not indicate any knee trouble on his report of 
medical history at discharge, dated January 1965.  Likewise, his 
examination at discharge noted normal lower extremities.

Post service treatment records are silent to any complaints or 
diagnosis of a left knee disorder until a March 2006 x-ray report 
of the left knee noted complaints of pain and an impression of 
mild osteoarthritis of the left knee.

VA treatment records dated April 2006 to March 2007 indicated 
treatment for knee arthralgias.  An April 2006 treatment record 
noted that the Veteran complained of ongoing pain in the left 
knee that was getting worse.  The Veteran reported that the pain 
began during service after contracting an infection in the legs 
that caused swelling.  The Veteran reported that he had some type 
of surgery on his left knee.

Having considered the objective evidence of record, as detailed 
in pertinent part above, the Board finds no support for a grant 
of service connection for a left knee disability.  Indeed, while 
the Veteran contends he has a left knee disability related to his 
active service, there is no objective medical evidence in either 
the Veteran's service treatment records, or his post service 
treatment records of a diagnosis or manifestations of any left 
knee disability until March 2006, nearly 40 years after the 
Veteran was discharged from active service.  

Moreover, the Board notes that the Veteran asserted that his left 
knee injury was the result of an injury during active service, 
including a skin infection or boils during active service.  The 
Board acknowledges that lay testimony is competent to establish 
the presence of observable symptomatology and, "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 
494-95 (lay person may provide eyewitness account of medical 
symptoms).  

However, a layperson is not considered capable of opining in 
regard to a medical diagnosis or medical causation.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, 
it is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  

In this case, the record is silent to any left knee disability 
treated during active service.  Moreover, the boils for which the 
Veteran was treated during active occurred on the right leg.  
Further, the Veteran has not contended that the knee disability 
has been continually present since service, and the medical 
evidence shows that it was not found on his examination at 
discharge, or until nearly 41 years after his discharge form 
service.  
  
As there is no evidence showing that the Veteran incurred a left 
knee disability during his active service, the Board must find 
that the preponderance of the evidence is against entitlement to 
service connection for a left knee disability.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5170(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


The claims for hearing loss and tinnitus.

The Veteran claims that he has hearing loss and tinnitus related 
to his active service.  Specifically, the Veteran asserted that 
he had significant noise exposure during his active service due 
to his MOS of armor crewman.  As an armor crewman, he reported 
that he worked in and around tanks, and thus was exposed to heavy 
tank engine noise, tank cannon fire, machine gun fire, and tank 
track noises.  The Veteran also reported that on several 
occasions, he was exposed to cannon fire at extremely close 
range.

Service treatment records are silent to any complaints of or 
treatment for ringing in the ears or hearing loss.  Examination 
upon entrance into active service noted that the Veteran's 
hearing acuity was 15/15 on whispered voice test.  His discharge 
examination included audiological testing, which reflected normal 
hearing.

Post service, private treatment records from J.A., MD, dated 2001 
to March 2003 noted complaints of ringing in the ears for many 
years and hearing loss.  An October 2002 record revealed a 
diagnosis of tinnitus, mild chronic external otitis, and rule out 
sensory neural hearing loss. 

A November 2006 private audiology report indicated that the 
Veteran sought treatment for tinnitus and long-standing hearing 
loss thought to be due to intense noise exposure associated with 
his military service.  The audiologist reviewed the Veteran's 
military records and confirmed that the Veteran served as a heavy 
armor tank driver where he was routinely exposed to heavy tank 
engine noise, tank cannon fire, machine gun fire, and tank track 
noises.  The Veteran also reported that on several occasions, he 
was exposed to cannon fire at extremely close range.  About five 
years after his discharge from the military, the Veteran noted 
tinnitus with hearing loss.  Pure tone threshold testing revealed 
bilateral sharply falling sensorineural high frequency hearing 
loss reaching moderate to severe hearing loss levels.  Speech 
test results were in good agreement with pure tone findings.  

The audiologist opined that the Veteran had significant hearing 
loss and tinnitus in both ears of the type and pattern associated 
with intense noise exposure.  Thus, it was more likely than not 
that a significant portion of hearing loss and tinnitus was due 
to the intense noise exposure associated with his military 
service.  The audiologist noted that the losses were in excess of 
what would be expected due to the aging process alone, and 
nothing in his history other than his military service, appeared 
to account for the current hearing loss and tinnitus.

A September 2006 treatment record noted complaints of ringing in 
the ears/tinnitus since 1962.  Audiologic testing revealed pure 
tone thresholds in the left ear of 25, 40, 35, and 65 at 500, 
1000, 2000, and 4000 Hertz, and thresholds of 30, 40, 35, and 45 
decibels at 500, 1000, 2000, and 4000 Hertz, respectively, in the 
right ear.  Speech discrimination scores were 92 percent in the 
right ear and 96 percent in the left ear.  The examiner provided 
a diagnosis of milder to moderate sensorineural hearing loss 
bilaterally, accompanied by tinnitus.  

The Veteran was afforded a VA audiological examination in 
September 2006.  The Veteran complained of ringing in the 
ears/tinnitus since 1962.  Audiologic testing revealed pure tone 
thresholds in the left ear of 25, 35, 35, 55, and 65 at 500, 
1000, 2000, 3000, and 4000 Hertz, and thresholds of 30, 40, 35, 
50, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, in the right ear.  Speech discrimination scores 
were 92 percent in the right ear and 96 percent in the left ear.  
The examiner provided a diagnosis of milder to moderate 
sensorineural hearing loss bilaterally, accompanied by tinnitus.  
The examiner stated that he could not render an opinion without 
the claims file.

A September 2006 addendum to the VA examination indicated that 
the Veteran's hearing was normal using the whispered voice test 
upon induction.  The Veteran's separation examination showed 
hearing within the normal limits on audiological evaluation.  
There was no evidence of ear trouble or ringing found in the 
service records prior to the Veteran's discharge.  The examiner 
also found that because the Veteran's hearing was normal at 
discharge, the hearing loss was therefore acquired after 
discharge.  Moreover, he opined that the extent of the Veteran's 
loss was within the normal parameters for the Veteran's age.  As 
such, the examiner opined that the Veterans hearing loss and 
tinnitus were not due to noise exposure during military service.  

The Veteran's wife submitted a statement indicating that the 
Veteran complained about the ringing in his ears after he 
returned home from Korea.  His wife also stated that the 
Veteran's hearing problems seemed to worsen as he got older.  

Regarding the Veteran's claim for bilateral hearing loss and 
tinnitus, the Board notes that the Veteran clearly has mild to 
moderate hearing loss bilaterally, as well as tinnitus.  Although 
the VA examiner provided a negative opinion following the 
examination in September 2006, the Veteran has provided a history 
of both hearing and tinnitus since his involvement in combat in 
South Korea.  In this regard, the Veteran is competent to provide 
a continuity of symptomatology of both of these conditions.  

Further, the Veteran's private audiologist opined that the 
Veteran had significant hearing loss and tinnitus in both ears of 
the type and pattern associated with intense noise exposure, and 
thus, it was more likely than not that a significant portion of 
hearing loss and tinnitus were due to the intense noise exposure 
associated with his military service.  The audiologist also noted 
that the losses were in excess of what would be expected due to 
the aging process alone, and nothing in his history other than 
his military service, appeared to account for the current hearing 
loss and tinnitus.  

Accordingly, in the absence of any basis to question the 
credibility of this Veteran, the Board finds that reasonable 
doubt may be resolved in favor of the Veteran on the question of 
whether his hearing loss and tinnitus are related to in-service 
acoustic trauma.  Accordingly, service connection for hearing 
loss and tinnitus is in order.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


ORDER

Service connection for a left knee disability is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


